ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Robinson, 2012 IL App (4th) 101048




Appellate Court             THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                     ALFRED D. ROBINSON, Defendant-Appellant.



District & No.              Fourth District
                            Docket No. 4-10-1048


Filed                       August 27, 2012
Rehearing denied            September 25, 2012


Held                        Defense counsel was not ineffective in rejecting defendant’s request that
(Note: This syllabus        counsel serve only as conduit during plea negotiations.
constitutes no part of
the opinion of the court
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under              Appeal from the Circuit Court of McLean County, No. 07-CF-194; the
Review                      Hon. Scott Drazewski, Judge, presiding.



Judgment                    Affirmed.
Counsel on                 Michael J. Pelletier, of State Appellate Defender’s Office, of Springfield,
Appeal                     and Alan D. Goldberg and Christopher L. Gehrke (argued), both of State
                           Appellate Defender’s Office, of Chicago, for appellant.

                           William A. Yoder, State’s Attorney, of Bloomington (Patrick Delfino,
                           Robert J. Biderman, and Denise M. Ambrose (argued), all of State’s
                           Attorneys Appellate Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE STEIGMANN delivered the judgment of the court, with
                           opinion.
                           Justice Appleton concurred in the judgment and opinion.
                           Justice Cook specially concurred, with opinion.




                                             OPINION

¶1          In this case, we are asked to determine whether defense counsel is ineffective when he
        rejects a defendant’s directive that counsel serve essentially as merely the defendant’s
        conduit during guilty-plea negotiations. We conclude that he is not, given that a criminal
        defendant’s role in guilty-plea negotiations when he is represented by counsel is limited to
        accepting or rejecting the agreement for a guilty plea that defense counsel and the prosecutor
        have reached.
¶2          In February 2007, the State charged defendant, Alfred D. Robinson, with unlawful
        possession of a controlled substance (720 ILCS 570/402(a)(2)(B) (West 2006)) and unlawful
        possession of a controlled substance with intent to deliver (720 ILCS 570/401(a)(2)(B) (West
        2006)). In April 2007, the State charged defendant with unlawful possession of cannabis (720
        ILCS 550/4(b) (West 2006)). Following an August 2007 trial, a jury found defendant guilty
        of all three charges, and the trial court later sentenced him to 12 years in prison. Defendant
        appealed, and this court affirmed. People v. Robinson, No. 4-07-0899 (Mar. 3, 2009)
        (unpublished order under Supreme Court Rule 23).
¶3          In August 2009, defendant pro se filed a petition under the Post-Conviction Hearing Act
        (725 ILCS 5/122-1 to 122-8 (West 2008)), complaining, in pertinent part, that he was denied
        his constitutional right to the effective assistance of counsel when his attorney, Terry Dodds,
        failed to communicate to the State his desire to accept the State’s guilty-plea offer. After
        advancing defendant’s petition to the second stage of postconviction proceedings, the trial
        court granted the State’s motion to dismiss.
¶4          Defendant appeals, arguing that (1) the trial court erred by dismissing his postconviction
        petition because he was denied the effective assistance of trial counsel, given that Dodds


                                                 -2-
     failed to communicate his desire to accept the State’s guilty-plea offer, and (2) he should be
     afforded a new hearing because his postconviction counsel provided unreasonable assistance
     by failing to adequately present his pro se postconviction assertions. We disagree and affirm.

¶5                                       I. BACKGROUND
¶6        In February 2007, defendant was traveling on Interstate 55 in a vehicle driven by his
     cousin. Illinois State Police Officer Brandon Smick initiated a traffic stop after observing the
     vehicle speeding and swerving. During the stop, Smick discovered an outstanding warrant
     for defendant’s arrest. Shortly thereafter, a canine unit arrived to assist Smick. After walking
     around the vehicle, the canine indicated that narcotics were present. While searching the
     vehicle, the officers discovered 249.9 grams of cocaine and 2.6 grams of cannabis.
¶7        The State thereafter charged defendant with unlawful possession of a controlled
     substance (720 ILCS 570/402(a)(2)(B) (West 2006)) and unlawful possession of a controlled
     substance with intent to deliver (720 ILCS 570/401(a)(2)(B) (West 2006)). At a March 2007
     status hearing, Dodds explained to the trial court that the State had “extended an offer” and
     that he required a continuance in order to discuss that offer with defendant.
¶8        In April 2007, the State charged defendant with unlawful possession of cannabis (720
     ILCS 550/4(b) (West 2006)). At a status hearing held shortly thereafter, the State sought a
     trial date because it had made “six different offers,” which defendant had rejected, adding
     that there were “no ongoing negotiations.”
¶9        At the July 23, 2007, status hearing, the trial court inquired into the status of the parties’
     ongoing guilty-plea negotiations, as follows:
               “THE COURT: Is the [S]tate proceeding on all three counts?
               [PROSECUTOR]: Yes, sir.
               THE COURT: And although it is inferentially People versus Curry related, can you
          tell me, [prosecutor], if an offer, without specifying what the offer is, if an offer has been
          made for a disposition other than a conviction upon the most serious offense, that being
          a Class X felony.
               [PROSECUTOR]: Previously, previously on multiple occasions, let’s see, five
          occasions there was, but there is not one today.
               THE COURT: So that’s been withdrawn by the [S]tate?
               [PROSECUTOR]: Correct.
               THE COURT: All right. Just to confirm, this is primarily to go ahead and protect
          your attorney, that being Mr. Dodds, at a later point in time for being challenged by you,
          [defendant], that he didn’t tell you what at this point in time, do I assume that Mr. Dodds
          has–are you aware of what the potential penalties are for that, for the most serious of the
          offer with intent to deliver?
               THE DEFENDANT: No.”
     The court thereafter explained on the record the potential penalties for the charges that
     defendant was facing. The court then inquired into defendant’s desire to proceed, as follows:


                                                -3-
                “THE COURT: Okay. And knowing that, is it still your desire then to proceed to
           trial?
                THE DEFENDANT: No, I have attempted to accept the [S]tate’s offer of eight years,
           but it has been declined.
                THE COURT: Well, apparently that offer isn’t there any more and so I cannot nor
           will I get involved in negotiations, but basically, at this point in time, if the offer has been
           withdrawn–
                Did you need time to talk with Mr. Dodds about that?
                THE DEFENDANT: Yes.”
       Following a brief recess, the colloquy continued as follows:
                “THE COURT: Let the record reflect, following a recess where Mr. Dodds and
           [defendant] had an opportunity to confer privately in an adjoining conference room, that
           *** defendant returns in open court with Mr. Dodds, [the prosecutor] being present for
           the State.
                Initially, Mr. Dodds, what can you advise me, if anything, with reference to how
           we’ll be proceeding today?
                MR. DODDS: Your Honor, the [S]tate has made a cap offer during the recess, I don’t
           want to say what the number was, but [defendant] has declined the cap offer which I will
           state to the court that it was less than the maximum of the Class 1, so I can tell the court
           that it was 15 or less.”
¶ 10       Following an August 2007 trial, a jury found defendant guilty of unlawful possession of
       a controlled substance, unlawful possession of a controlled substance with intent to deliver,
       and unlawful possession of cannabis. The trial court later sentenced him to 12 years in
       prison. Shortly thereafter, defendant sent a letter to the court explaining that Dodds (1) failed
       to communicate his June 29, 2007, acceptance of the State’s offer to recommend an eight-
       year prison term to the court, (2) failed to explain that the State’s sentencing cap offer
       applied only if he pleaded guilty, and (3) failed to be “supportive.” The court responded to
       defendant’s letter, explaining to defendant that Dodds would be receiving his letter and that
       he should speak to Dodds about filing the appropriate motion.
¶ 11       No further action was taken.
¶ 12       Defendant appealed, arguing that the trial court failed to conduct an adequate inquiry into
       his allegations of ineffective assistance of counsel. This court rejected defendant’s argument,
       concluding that the court did not err because “the court rightfully relied on its own
       knowledge of the negotiation timeline in rejecting defendant’s claim of ineffective
       assistance.” People v. Robinson, No. 4-07-0899 (Mar. 3, 2009) (unpublished order under
       Supreme Court Rule 23).
¶ 13       In August 2009, defendant pro se filed a postconviction petition, complaining, in
       pertinent part, that he was denied his constitutional right to the effective assistance of counsel
       when Dodds failed to communicate to the State his desire to accept the State’s eight-year
       offer. In his petition, defendant asserted that after the State made a guilty-plea offer of eight
       years, he asked Dodds to “see if he could get [seven] years, but if not, then let [the State]

                                                   -4-
       know that [he would] take the [eight] years.” Defendant further asserted that Dodds refused,
       resulting in the State’s withdrawing its offer.
¶ 14       Defendant attached to his petition an affidavit, which contained the following assertions.
       Dodds informed him about the State’s eight-year offer on May 30, 2007. Sometime after
       Dodds told him about the offer, defendant asked Dodds to “see if [he] could get it down to
       [seven] years, and if not, then, [he would] take the [eight] years.” Dodds responded as
       follows: “I [am] not going back to ask for [seven] years.” As a result, defendant and Dodds
       began arguing and defendant was “sent away.”
¶ 15       Defendant also included with his petition a pro se letter that he sent to the prosecutor that
       was dated July 1, 2007, and file stamped by the State’s Attorney’s office on July 5, 2007.
       That letter read, in part, as follows:
               “I *** am writing to you to say that on [June 29, 2007,] my attorney[,] *** Dodds[,]
           ask[ed] you or you offered 8 years. I know this case is set for trial on [July 23, 2007,] but
           on [June 29, 2007,] I ask[ed] *** Dodds to ask you for 7 years and we could have been
           done with this case then. His response to me was [that] he can’t do that.”
¶ 16       Defendant also attached to his petition a signed letter from Dodds dated July 16, 2007.
       That letter read, in part, as follows:
               “I understand that you have written [the prosecutor] in an attempt to further negotiate
           a plea bargain for yourself. Due to the nature of the status of these proceedings, I would
           request that you discontinue such practice, and further request that should you have
           something that you would like to ask the prosecutor that you go through me as your agent
           and attorney. I have had countless conversations with him about this case, and the time
           for negotiation has come and gone.
               I am also writing you to confirm the status of these proceedings. You have been
           previously advised that the possible sentencing range of punishment in this case is from
           9 to 30 years in the Illinois Department of Corrections, provided that you are convicted
           of the ‘super x’ count of unlawful possession with intent. As I have previously advised
           you, I am doubtful you can beat this count, despite weight being the only indicator of
           intent to deliver. While I think it is a legitimate argument that you did not intend to
           deliver, due to my experience with McLean County juries, I am doubtful that they will
           believe our argument.
               Lastly, just to confirm what I have previously told you, even were you to beat that
           count of unlawful [possession] with intent, it is seriously doubtful that the judge will give
           you a sentence of less than 8 years due to the weight and regardless of the fact that you
           were found not-guilty of the more serious offense; in other words, it will be a shallow
           victory. The judge may believe you intended to deliver the narcotics regardless of
           convincing the 12 jurors to the contrary and obtaining a not-guilty verdict. He would then
           likely sentence you to more than the minimum. Nonetheless, I have hopes that we can
           beat Count II.
               The above notwithstanding, I think that [the prosecutor] has revoked his previous
           offer of 8 years at this point. From my discussions with him[,] he seemed extremely
           agitated that you requested a 7[-]year offer after previously indicating that you would

                                                 -5-
           [accept] 8 and after I had successfully negotiated your desired sentence with him; he has
           now informed me that the offer is again 9, although I have a feeling that he may again
           come down to 8, should you so desire.”
¶ 17       In March 2010, the trial court advanced defendant’s postconviction petition to the second
       stage of postconviction proceedings and appointed attorney Keith Davis to represent
       defendant. In August 2010, Davis filed a “Declaration To Stand on Pro Se Pleadings” and
       a certificate pursuant to Illinois Supreme Court Rule 651(c) (eff. Apr. 26, 2012), averring that
       he had consulted with defendant, examined the record of proceedings at trial, and had made
       any amendments necessary to adequately present defendant’s pro se claims. In September
       2010, the State filed a motion to dismiss defendant’s postconviction petition.
¶ 18       At a December 2010 hearing on the State’s motion to dismiss, the State argued, in
       pertinent part, that defendant’s claim that Dodds was ineffective because he failed to
       communicate defendant’s desire to accept the State’s eight-year guilty-plea offer because that
       argument was barred by the doctrine of res judicata, and, in any event, counsel was effective.
       Defense counsel Davis responded that he agreed with the State’s position, but not its
       rationale. Davis concluded, and expressed to the trial court, that defendant’s postconviction
       claims were “on shaky footing.” As to defendant’s claims of ineffective assistance of trial
       counsel, Davis indicated that the “tenor of most of the plea discussions” was that defendant
       “was willing to take X-number of years, [and he] was not given that.”
¶ 19       The trial court then dismissed defendant’s postconviction petition, finding, in pertinent
       part, as follows:
           “[T]here was kind of a renewed assertion as it relates to an alleged deprivation of
           defendant’s constitutional rights relating to a plea agreement or plea deal, and the record
           *** would indicate that no such agreement had ever been reached between the [S]tate
           and *** defendant, there was always a condition precedent, and so there was no meeting
           of the minds.”
¶ 20       This appeal followed.

¶ 21                                       II. ANALYSIS
¶ 22       Defendant argues that (1) the trial court erred by dismissing his postconviction petition
       because he was denied the effective assistance of trial counsel, given that Dodds failed to
       communicate his desire to accept the State’s guilty-plea offer, and (2) he should be afforded
       a new hearing because his postconviction counsel, Davis, provided unreasonable assistance
       by failing to adequately present his pro se postconviction assertions. We address defendant’s
       contentions in turn.

¶ 23                   A. Defendant’s Claim That the Trial Court Erred by
                            Dismissing His Postconviction Petition
¶ 24               1. Postconviction Proceedings and the Standard of Review
¶ 25      In People v. Andrews, 403 Ill. App. 3d 654, 658, 936 N.E.2d 648, 652-53 (2010), this
       court outlined postconviction proceedings under the Post-Conviction Hearing Act, as

                                                 -6-
       follows:
                 “A defendant may proceed under the Act by alleging that ‘in the proceedings which
            resulted in his or her conviction[,] there was a substantial denial of his or her rights under
            the Constitution of the United States or of the State of Illinois or both.’ 725 ILCS 5/122-
            1(a)(1) (West 2006). In noncapital cases, the Act establishes a three-stage process for
            adjudicating a postconviction petition. 725 ILCS 5/122-1 through 122-8 (West 2006);
            People v. Jones, 213 Ill. 2d 498, 503, 821 N.E.2d 1093, 1096 (2004). At the first stage,
            ‘the trial court, without input from the State, examines the petition only to determine if
            [it alleges] a constitutional deprivation unrebutted by the record, rendering the petition
            neither frivolous nor patently without merit.’ (Emphasis in original.) People v. Phyfiher,
            361 Ill. App. 3d 881, 883, 838 N.E.2d 181, 184 (2005). ‘Section 122-2.1 [of the Act]
            directs that if the defendant is sentenced to imprisonment (rather than death) and the
            circuit court determines that the petition is frivolous or patently without merit, it shall be
            dismissed in a written order. 725 ILCS 5/122-2.1(a)(2) (West 2004).’ People v. Torres,
            228 Ill. 2d 382, 394, 888 N.E.2d 91, 99-100 (2008).
                 If a petition is not dismissed at stage one, it proceeds to stage two, where section 122-
            4 of the Act provides for the appointment of counsel for an indigent defendant who
            wishes counsel to be appointed. 725 ILCS 5/122-4 (West 2006). At the second stage, the
            State has the opportunity to answer or move to dismiss the petition. 725 ILCS 5/122-5
            (West 2006). If the trial court does not grant the State’s motion to dismiss or if the State
            has filed an answer, the petition proceeds to the third stage, where the defendant may
            present evidence in support of his petition. 725 ILCS 5/122-5, 122-6 (West 2006).”
¶ 26        Here, the trial court dismissed defendant’s postconviction petition following a second-
       stage hearing on the State’s motion to dismiss. “[T]he dismissal of a postconviction petition
       at the second stage is warranted only when the allegations in the petition, liberally construed
       in light of the trial record, fail to make a substantial showing of a constitutional violation.”
       People v. Snow, 2012 IL App (4th) 110415, ¶ 15, 964 N.E.2d 1139. We review de novo the
       trial court’s dismissal of a postconviction petition at the second stage. Id.

¶ 27        2. Defendant’s Contention That the Trial Court Erred by Dismissing His
           Petition Because He Was Denied the Effective Assistance of Trial Counsel
¶ 28       Defendant contends that the trial court erred by dismissing his postconviction petition at
       the second stage of postconviction proceedings because he demonstrated that he was denied
       the effective assistance of trial counsel, given that Dodds failed to communicate his desire
       to accept the State’s eight-year guilty-plea offer. Specifically, defendant asserts that Dodds
       was ineffective because he refused to follow defendant’s directive to counter the State’s
       eight-year offer with an offer to plead guilty in exchange for seven years, and if the State did
       not accept that counteroffer, to accept the State’s original eight-year offer. We disagree.

¶ 29                          a. Ineffective Assistance of Counsel
¶ 30       Claims of ineffective assistance of counsel are judged under the familiar standard set


                                                  -7-
       forth in Strickland v. Washington, 466 U.S. 668 (1984). Under that standard, a defendant
       “must show that counsel’s performance fell below an objective standard of reasonableness
       and that there is a reasonable probability that, but for counsel’s unprofessional errors, the
       result of the proceeding would have been different.” People v. Manning, 241 Ill. 2d 319, 326,
       948 N.E.2d 542, 546-47 (2011) (citing Strickland, 466 U.S. at 688, 694).
¶ 31       In this case, defendant claims that Dodds’ performance fell below an objective standard
       of reasonableness when Dodds failed to follow defendant’s directive to communicate his
       counteroffer to the State, and if the State rejected his seven-year counteroffer, to accept the
       State’s eight-year offer. Defendant’s position in this regard misconstrues the role of a
       defendant in plea negotiations.

¶ 32                        b. A Defendant’s Role in Plea Negotiations
¶ 33        In People v. Rainey, 325 Ill. App. 3d 573, 582, 758 N.E.2d 492, 500 (2001), this court
       cited the supreme court decision in People v. Brocksmith, 162 Ill. 2d 224, 229, 642 N.E.2d
1230, 1232 (1994), as holding that there are five decisions that a criminal defendant has a
       right to make personally: (1) whether to plead guilty, (2) whether to waive the right to a trial
       by jury, (3) whether to testify, (4) whether to appeal, and (5) whether to request jury
       instructions on lesser-included defenses. All other decisions are matters of trial strategy on
       which the ultimate decision is left to defense counsel’s sound judgment. Perhaps as
       significant, however–at least for purposes of this case–is the fact that each of these decisions
       that is “personal” to the defendant requires a simple “up or down vote”–that is, they require
       only a “yes” or “no” answer. For example, when a defendant elects to testify, his role is not
       to decide what questions his attorney will ask him once he is on the stand; his role is to
       decide whether he will get on the stand at all. See People v. Ramey, 152 Ill. 2d 41, 54, 604
N.E.2d 275, 281 (1992) (holding that trial counsel has the right to make the ultimate decision
       with respect to matters of tactics and strategy such as whether and how to conduct the
       examination of witnesses after consulting with his client). Likewise, when a defendant elects
       to seek a plea agreement, his role is not to “haggle” with the prosecutor by directing counsel
       during the negotiation process; his role is to decide whether to accept or reject the plea
       agreement that his counsel and the prosecutor ultimately reached.
¶ 34       Having outlined the criminal defendant’s important–but limited–role in plea negotiations,
       we turn to plea negotiations generally.

¶ 35                             c. Plea Negotiations Generally
¶ 36      Plea negotiations are generally governed by the principles of contract law. In 2004, the
       supreme court explained that the plea-negotiation process itself is akin to contract
       negotiations, as follows:
              “Although the application of contract law principles to plea agreements may require
          ‘tempering in some instances’ in order to satisfy concerns for due process, plea
          agreements are nonetheless subject to traditional principles of contract law absent such
          concerns. See [People v.] Evans, 174 Ill. 2d [320,] 326-27[, 673 N.E.2d 244, 247
          (1996)]; People v. Bouie, 327 Ill. App. 3d 243, 246[, 763 N.E.2d 858, 860] (2002);

                                                 -8-
           Coleman v. United States, 318 F.3d 754, 759 n.1 (7th Cir. 2003); United States v.
           Muzika, 986 F.2d 1050, 1054 (7th Cir. 1993) (the existence of a plea agreement is
           determined by ordinary contract principles of offer and acceptance). Pursuant to
           traditional principles of contract, the legal effect of a counteroffer is the rejection of a
           standing offer. Sharp Electronics Corp. v. Deutsche Financial Services Corp., 216 F.3d
388, 395-96 (4th Cir. 2000), citing Restatement (Second) of Contracts § 36 (1981). A
           rejected offer cannot be revived by a later acceptance. See Sementa v. Tylman, 230 Ill.
           App. 3d 701, 705[, 595 N.E.2d 688, 692] (1992); D’Agostino v. Bank of Ravenswood,
           205 Ill. App. 3d 898, 902[, 563 N.E.2d 886, 889] (1990); Sharp Electronics Corp., 216
F.3d at 396. When a defendant rejects a State offer, the parties go ‘back to the drawing
           board.’ Coleman, 318 F.3d at 759.” People v. Henderson, 211 Ill. 2d 90, 103-04, 809
N.E.2d 1224, 1232 (2004).
¶ 37       Understanding that plea negotiations are governed generally by the principles of contract
       law, we turn to the plea negotiations in this case, keeping in mind that defendant contends
       that Dodds was ineffective–that is, Dodds’ actions fell below an objective standard of
       reasonableness–for failing to follow defendant’s directive to first counter the State’s offer,
       and if the State refused, to then accept the State’s eight-year offer.

¶ 38                            d. The Plea Negotiations in This Case
¶ 39       In this case, the State at one point offered defendant, through Dodds, the opportunity to
       plead guilty and, in exchange, the State would recommend that the trial court impose a
       sentence of eight years in prison. Dodds, as was his duty, conveyed the State’s offer to
       defendant, who responded by directing Dodds to “see if he could get [seven] years, but if not,
       then let [the State] know that [he would] take the [eight] years.” Dodds refused, stating that
       he was “not going back to ask for [seven] years.” Presumably, Dodds understood that if he
       countered the State’s eight-year offer, the legal effect of that counteroffer (as the supreme
       court explained in Henderson, 211 Ill. 2d at 104, 809 N.E.2d at 1232) would be the rejection
       of the State’s then-eight-year offer. In other words, Dodds correctly identified defendant’s
       counteroffer for a seven-year deal as a rejection of the State’s eight-year offer. Indeed,
       defendant’s petition and accompanying documents show that he and Dodds argued about
       defendant’s directive, indicating that defendant did not want to accept the eight-year offer
       without first countering it with a request to plead guilty in exchange for seven years in prison.
       The fact that defendant later indicated his desire to accept the State’s eight-year offer at the
       July 2007 status hearing is of no consequence; at that point, the offer was “off the table.” See
       Brach v. Matteson, 298 Ill. 387, 392, 131 N.E. 804, 806 (1921) (an offer “must be accepted
       before it is withdrawn or it becomes inoperative”); Restatement (Second) of Contracts § 36
       (1981) (an offeree’s power to accept may be terminated by, among other things, revocation
       by the offeror).
¶ 40       As Dodds’ representation was objectively reasonable, defendant’s claim that he made a
       substantial showing of a constitutional violation because he was denied the effective
       assistance of counsel must fail. In so concluding, we emphasize that underlying defendant’s
       claim is his contention that he, not his counsel, is entitled to direct the plea-negotiation


                                                 -9-
       process with the State. And we emphasize as well our rejection of that contention, deeming
       it wholly incompatible with the teaching of the Supreme Court of Illinois in Brocksmith.
       Accordingly, we reject defendant’s claim that the trial court erred by denying his
       postconviction petition on that basis.

¶ 41               B. Defendant’s Claim That He Was Not Afforded Reasonable
                                 Assistance of Postconviction Counsel
¶ 42        Defendant next contends that he should be afforded a new hearing because he was not
       provided reasonable assistance of postconviction counsel. Defendant asserts that Davis
       provided unreasonable assistance because Davis represented to the trial court that
       defendant’s postconviction claim was that defendant was willing to plead guilty in exchange
       for a certain number of years but that the State did not offer that option, when in reality,
       defendant was claiming that Dodds failed to communicate his acceptance of the eight-year
       plea offer to the State. Based upon the particular circumstances of this case, we disagree.
¶ 43        The right to counsel in postconviction proceedings is wholly statutory. 725 ILCS 5/122-4
       (West 2010). Thus, a defendant is entitled only to the level of assistance required by the
       statute; in this case, a “reasonable” level of assistance. People v. Perkins, 229 Ill. 2d 34, 42,
       890 N.E.2d 398, 402 (2007). To assure that a defendant receive reasonable assistance, the
       supreme court has imposed the following specific duties upon postconviction counsel in
       Illinois Supreme Court Rule 651(c) (eff. Apr. 26, 2012): “counsel must (1) consult with the
       [defendant] either by mail or in person to ascertain the contentions of deprivation of
       constitutional rights; (2) examine the record of the trial court proceedings; and (3) make any
       amendments to the pro se petition necessary for an adequate presentation of the [defendant’s]
       contentions.” Perkins, 229 Ill. 2d at 42, 890 N.E.2d at 403.
¶ 44        Here, Davis filed a certificate, certifying that he complied with Rule 651(c). Defendant
       claims, however, that Davis nevertheless failed to adequately present his postconviction
       contention related to plea negotiations to the trial court. Our review of the record refutes
       defendant’s claim in this regard in that the court’s findings at the second-stage hearing show
       that the court clearly understood defendant’s postconviction contention–namely, that Dodds
       failed to communicate his acceptance of the State’s eight-year guilty-plea offer. However,
       the court found that the parties had failed to reach an agreement because “there was always
       a condition precedent.” That “condition precedent,” as the court put it, was that Dodds had
       to first ask for the seven years before defendant would accept the eight-year offer from the
       State.
¶ 45        The record affirmatively shows that defendant’s postconviction claims were adequately
       presented to the trial court, and that the court understood and correctly ruled upon those
       claims. We understand defendant’s concerns about his postconviction counsel and agree that
       counsel should have been a more vigorous advocate on defendant’s behalf at the second-
       stage hearing on the State’s motion to dismiss defendant’s postconviction petition.
       Nonetheless, on this record, we reject defendant’s contention that he should be afforded a
       new hearing.


                                                 -10-
¶ 46                                   III. CONCLUSION
¶ 47      For the reasons stated, we affirm the trial court’s judgment. As part of our judgment, we
       award the State its $75 statutory assessment as costs of this appeal.

¶ 48       Affirmed.

¶ 49       JUSTICE COOK, specially concurring.
¶ 50       I concur in the decision to affirm the trial court’s dismissal of defendant’s postconviction
       petition. I disagree, however, with the suggestion that defendant’s only role during the plea-
       negotiation process is to decide whether to accept or reject the plea agreement that his
       counsel and the prosecutor ultimately reached. An attorney has a duty to keep his or her
       client informed of all developments in the case and the attorney’s progress in preparing the
       defense. “[A]part from the five decisions that ultimately belong to a defendant in a criminal
       case, trial counsel has the right to make the ultimate decision with respect to matters of
       tactics and strategy after consultation with the client.” (Emphasis added.) People v.
       Clendenin, 238 Ill. 2d 302, 320, 939 N.E.2d 310, 321 (2010). Clendenin dealt with a
       stipulation to the admission of evidence which was not tantamount to a guilty plea.
       Clendenin held that defense counsel may validly waive a defendant’s confrontation right by
       agreeing to such a stipulation “as long as the stipulation is part of counsel’s trial tactics and
       strategy, and the defendant does not object.” (Emphasis added.) Clendenin, 238 Ill. 2d at 320,
       939 N.E.2d at 321. Defendant is not “entitled to direct the plea-negotiation process with the
       State” (supra ¶ 40), but defendant does have some say in the matter.




                                                 -11-